DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 612/01/2022. It is noted that in the amendment, applicant has made changes to the specification and the claims. There is not any change being made to the drawings.
A) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter; and
B) Regarding to the claims, applicant has amended claims 1, 3, 6 and 15. There is not any claim being added into or canceled from the application.
3.	As a result of the changes to the claims, the application still contains claims 1-20 in which claims 1-8 and 15 are examined in the present office action and claims 9-14 and 16-20 have been withdrawn from further consideration as being directed to non-elected inventions. Applicant should note that the non-elected claims 9-14 and 16-20 will be rejoined if the linking claim 1 is later found as an allowable claim.
Response to Arguments
4.	The amendments to the specification and the claims as provided in the amendment of 12/01/2022 and applicant's arguments provided in the mentioned amendment, pages 6-7, have been fully considered and yielded the following conclusions:
A) Regarding to the Claim Interpretation as set forth in the office action of 06/16/2022, it is noted that applicant has not amended the claims and/or provided any arguments to overcome the Claim Interpretation, thus the Claim Interpretation is repeated in the present office action;
B) Regarding to the rejections of claims 3, 6-7 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 06/16/2022, the amendments to the claims as provided in the amendment of 12/01/2022 and applicant’s arguments provided in the mentioned amendment, page 6, have been fully considered and are sufficient to overcome the rejection of the mentioned claims set forth in the mentioned office action; and
C)  Regarding to the rejection of claims 1-2, 4-5, 8 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al (US Patent No. 8,526,129), and the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Hirata et al in view of Bayat et al (US Patent No. 8,556,106), as set forth in the office action of 06/16/2022, the amendments to the claims as provided in the amendment of 12/01/2022 and applicant’s arguments provided in the mentioned amendment, pages 6-7, have been fully considered but they are not persuasive for the following reasons:
C1) Regarding to applicant’s arguments that the art of Hirata et al, i.e., the US Patent No. 8,526,129, does not disclose a sealing feature as recited in present claim 1, see amendment in pages 6-7, the examiner respectfully disagree with the applicant and respectfully invited the applicant to review the art of Hirata et al. In particular, Hirata et al discloses that the camera module (100) comprises a lens cell (50) having a lens body tube (60) having an integral focusing mechanism formed on its outer circumference of the body tube (60), and at least one sealing feature extending around an outer circumference of the lens cell. The seal feature as provided by Hirata et al is in the form of a (threaded) groove formed on an outer wall of the tube (60) which is in combination with a (threaded) groove formed on an inner wall of the barrel (51) for sealing the lens cell (50). Applicant is respectfully invited to review the claim with claimed language as provided in the claim 1 on lines 2-3 in which while the claim recites a sealing feature but there is not any specific limitation(s0 being provided for the so-called “sealing feature”. Applicant should further note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
C2) Regarding to applicant’s arguments that the art of Hirata et al does not disclose that the thermal match between materials of the lens cell and the polymer, see amendment, page 7. The examiner respectfully disagree. Applicant should note that at least one lens element (10, 20, 30, 40) supported by the lens cell (50) is manufactured from a polymer, see column 9 on lines 28-29, and the body tube (60) of the lens cell (50) is manufactured from polycarbonate resin, see column 9 on lines 29-32, which material as understood is thermally matched to the polymer which is a material used to make the lens element (10, 20, 30, 40), thus the thermal matching causes the lens cell (50) and the lens element (10, 20, 30, 40) to have similar thermal expansion coefficients to prevent any stress due to a temperature change.  A support for that conclusion is found in the US Publication No. 2017/0320292, paragraph [0043] which discloses that a similar thermal expansion coefficients of polycarbonate material and cycloolefin material which a copy thereof is mailed to applicant in the present office action.
Applicant should note that while the claim recites that the material of the lens cell is thermally matched to the polymer to have similar thermal expansion coefficients to prevent stresses due to temperature change, see claim 1 on lines 7-9; however, there is not any specific limitation for the so-called “similar thermal expansion coefficients” being provided in the claim.
	Thus, applicant’s arguments have been fully considered but they are not persuasive.
Specification
5.	The substitute specification filed on 12/01/2022 has been entered.
6.	 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “an integral focusing mechanism” and “sealing feature” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
10.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.       Claims 1-2, 4-5, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al (US Patent No. 8,526,129, of record).
Hirata et al discloses a camera module for use in an electronic device. 
a) Regarding to the present claim 1, the camera module (100) as described in columns 6-9 and shown in figs. 1-2 comprises the following features:
a1) a lens cell (50) having a lens body tube (60) having an integral focusing mechanism formed on its outer circumference of the body tube (60), and at least one sealing feature extending around an outer circumference of the lens cell; 
a2) at least one lens element (10, 20, 30, 40) manufactured from a polymer, see column 9 on lines 28-29, and
a3) the body tube (60) of the lens cell (50) is manufactured from polycarbonate resin, see column 9 on lines 29-32, which material as understood is thermally matched to the polymer which is a material used to make the lens element (10, 20, 30, 40), thus the thermal matching causes the lens cell (50) and the lens element (10, 20, 30, 40) to have similar thermal expansion coefficients to prevent any stress due to a temperature change. 
b) Regarding to present claim 2, the integral focusing mechanism of the lens cell (50) is a thread groove. 
c) Regarding to present claim 4, the material of polycarbonate used to make the body tube (60) is a kind of polymer. 
d) Regarding to present claim 5, the sealing feature of the lens cell (50) comprises at least one seal gland, see the thread and the bottom portion of the body tube (60).
e) Regarding to present claim 8, the body tube (60) of the lens cell (50) comprises at least one chamfer located on an inner lens cell wall, see the portion protruded from the inner lens cell wall for supporting the lens elements (10, 20, 30, 40). 
f) Regarding to present claim 15, the lens cell (50) comprises at least one integral spacer, see the shield sheets (97, 98, 99). 
Claim Rejections - 35 USC § 103
13.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
14.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al in view of Bayat et al (US Patent No. 8,556,106, of record).
It is noted that while Hirata et al discloses a camera module having a lens cell with integral focusing mechanism in the form of thread groove formed on its outer circumference; however, Hirata et al does not disclose that the thread groove is a three-start groove as claimed. However, the use of a body tube having thread groove on its outer circumference wherein the thread groove is a three-start thread groove is suggested to one skilled in the art as can be seen in the device provided by Bayat et al. In particular, Bayat et al discloses a removable cap having thread groove formed on its outer circumference and disclose that the thread groove can be a one-start thread groove, two-start thread groove or three-start thread groove and discloses that an advantage of use a multiple thread start facilitates rapid operation with minimal effort when installing or removing the removal cap, se column 4, lines 1-18. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the camera module provided by Hirata et al by using a lens cell having a thread grove formed on its outer circumference wherein the thread grove is a three-start thread groove as suggested by Bayat et al for the purpose of facilitating rapid operation of the lens cell with respect to its support.
Allowable Subject Matter
15.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 6 is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter: 
The lens cell assembly as recited in dependent claim 6 is allowable with respect to the prior art, in particular, the US Patent No. 8,526,129 and 8,556,106 by the limitations regarding to the circular spring located on the seal grand as recited in the claim 6 by the feature thereof “The lens cell assembly … one seal grand” (claim 6, lines 1-3). Such use of a circular spring located on the seal grand of a lens cell assembly having “a lens cell …the temperature change” (base claim 1 on lines 2-9) wherein the sealing feature comprises a seal grand as recited in claim 5 is not disclosed in the art.
Conclusion
17.       The US Publication No. 2017/0320292 is cited as of interest in that it discloses  the similar thermal expansion coefficients of the polycarbonate polymer and cycloolefin polymer. The US Patent No. 5,052,782 is cited as of interest in that it discloses an elastic O-ring between a lens and a lens barrel.
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872